Examiner’s Comments
Instant office action is in response to communication filed 2/12/2021.
Applicants Amendments/Arguments towards previously filed 35 U.S.C. 103 and double patenting rejections have been considered and is persuasive therefore the previously filed 35 U.S.C. 103 and double patenting rejections have been withdrawn.
Acknowledgment to the amended claims has been noted. The amendment has been entered and reviewed. No new matter has been introduced.  Claims 1-18 are allowed

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/2021 has been entered.
 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia, “A method for identifying a strength of an input picture password formed by performing a sequence of gestures relative to a picture, the method comprising: storing, in a memory device, a crowdsource history of picture passwords, each of the picture passwords including a picture and a sequence of gestures on the picture; generating, by a processor-based demography-based pattern usage assessment generator, a demography-based pattern usage assessment to develop demography-based rules 

The closest art of record Theirmer et al. (US Pre-Grant Publication No: 2012/0198529 A1) teaches “A method of maintaining a blacklist for gesture-based passwords is provided. A data store of index values corresponding to gestures is maintained on a blacklist server. Upon receiving a new gesture based password, an electronic device converts the password to an index value and forwards that index value to the blacklist server. The blacklist server increases an occurrence of the received index value by one in a data store and if the increase results in a blacklist threshold being exceeded, the index value is inputted to the blacklist. A notification can be sent back to the electronic device if the forwarded index value is on the blacklist or is inputted to the blacklist.” but does not teach the indicated subject matter above.
Another art of record Dotan et al. (US Patent No: 9,430,634 B1) teaches “A technique provides user authentication using a smart device (e.g., a smart phone, a tablet, etc.). The technique involves displaying, by processing circuitry of a smart device, a password prompt on a touch screen of the smart device. The password prompt includes a motion video of touch screen gestures to prompt a user of the smart device to enter a gesture password. The technique further involves receiving, by the processing circuitry, a trial gesture password entered by the user via the touch screen. The trial gesture password includes a user-entered sequence of touch 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMON P KANAAN/Primary Examiner, Art Unit 2492